Citation Nr: 1603364	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  14-08 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Lovett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).

In November 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

The most probative evidence of record indicates that the Veteran's hearing loss has been manifested by Level I hearing loss in the right ear and Level XI in the left ear, at worst.


CONCLUSION OF LAW

The criteria for an increased rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in February 2011.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), post-service treatment records, and VA examination reports. 

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki,  23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the Veterans Law Judge (VLJ) identified the issue to the Veteran, who testified as to his symptomatology, functional impairment, and treatment history.  The Veteran has not asserted that VA failed to comply with      38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects   of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until the final decision is made.  Thus, separate ratings can been assigned for separate periods of time based on the facts found - a practices known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Herz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2015).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs "[w]hen the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more." 38 C.F.R. § 4.86(a).  "In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral."  Id.  Further, "[w]hen the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately."  38 C.F.R. § 4.86(b).

The Board has reviewed and considered all the evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran     or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claim file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence of or against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's claim for an increased rating for his service-connected hearing loss was received in February 2011.  After review of the evidence of record, the Board finds that rating in excess of 10 percent is not warranted for the Veteran's service-connected bilateral hearing loss at any time during the course of the claim.  

The Veteran underwent a VA examination in March 2011.  The puretone thresholds in decibels and speech recognitions scores were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
35
45
50
60
47.5
100
LEFT
100
110
115
115+
110
0

Applying the results from this examination to Table VII in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level XI hearing loss in the left ear.  Where hearing loss is at Level I in one ear and Level XI in the other, a 10 percent rating is assigned under Table VII.

The Veteran again underwent a VA examination in June 2014.  The audiogram results on that date were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
30
40
45
65
45
92
LEFT
100+
105+
105+
105+
103.75
0

Applying the results of the examination to Table VII in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level XI hearing loss in the left ear.  Again, where hearing loss is at Level I in one ear and Level XI in the other, a 10 percent rating is assigned under Table VII.

The Board notes that the Veteran's right ear hearing loss does not meet an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86, but that the left ear does.  However, applying Table VIa to left ear results in a finding of Level XI hearing loss on the March 2011 VA examination and Level X hearing loss on the June 2014 examination.  Both values, when considered with Level I hearing loss in the right ear, warrant a 10 percent rating under Table VII.  38 C.F.R. §§ 4.85, 4.86.

The Board acknowledges the multiple private audiometric tests from Walter Reed dating from March 2011 to May 2014.  However, these tests are not interpreted   from graph form and/or do not appear to comply with the requirements for rating hearing loss under 38 C.F.R. § 4.85.  In this regard, it does not appear the Maryland CNC test was used.  Moreover, testing in May 2014 appeared to be done with his bone anchored hearing aid on, as the Veteran's left ear hearing was significantly improved from the findings on VA examination.  In any event, review of the audiogram graphs, to the extent possible, appear to show findings consistent with    or better than audiogram findings on VA examinations.  For example, testing in 2013 appears to show puretone thresholds of less than 40 decibels in the right ear at the relevant frequencies and of 85 decibels or more in the left ear.  Accordingly, the private audiometric findings are accorded less probative weight.  38 C.F.R. § 4.85 (2015).  

The Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, including not hearing clearly or crisply even with hearing aids, having difficulty hearing both with background noise, such as in his work environment, and without background noise, and having problems hearing in a group; however, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  Thus, the VA examination reports  are more probative than lay contentions as to the extent of the Veteran's hearing loss.  The Board finds the VA examinations to be highly probative as they were conducted in accordance with 38 C.F.R. § 4.85(a).  Moreover, the March 2011    and June 2014 VA examiners reported the effects of the Veteran's hearing loss on his daily activities and occupational functioning.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology related to his hearing loss, and provide for consideration of greater disability than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned scheduler evaluation is, therefore adequate.  Id. at 115.  Consequently, referral for extraschedular consideration is not warranted.

As a final matter, the record reflects that the Veteran is currently employed.  He has not asserted that his hearing loss renders him unemployable.  Accordingly, a claim for a total rating based on unemployability due to hearing loss has not been raised and no action pursuant to Rice v. Shinseki is necessary.  22 Vet. App. 447 (2009).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to an increased rating for bilateral hearing loss is denied.




____________________________________________
K. A BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


